Citation Nr: 1514587	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-48 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with nicotine dependence and with barbiturate dependence from October 1, 2009 to November 4, 2010, and to a staged rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, prior to November 4, 2010.  

3.  Entitlement to basic eligibility to Dependents' Educational Assistance (DEA), prior to November 4, 2010.  

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.   

In a September 2012 letter the Veteran's attorney requested a status update on the Veteran's claim for aid and attendance.  The Board notes that in October 2014 the RO issued a rating decision denying special monthly compensation based on aid and attendance.  

In March 2012 the Veteran testified at the RO before a Decision Review Officer.  In January 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are included in the Veteran's claims file.

The Veteran's claims were remanded by the Board in October 2014.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in October 2014 so that the Veteran's Social Security Administration records could be obtained.  Such records were not obtained and there is no indication that any attempt was made to obtain these records.  Consequently the Veteran's claims must be again remanded to obtain such records.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Since the October 2014 Board decision the AOJ obtained additional VA medical records that are pertinent to the Veteran's claims.  The AOJ did not issue a supplemental statement of the case (SSOC) prior to returning the Veteran's claims to the Board but will have an opportunity to consider them on remand.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).

The Board notes that the Veteran has not had a VA psychiatric examination for rating purposes since July 6, 2012, and that at her January 2015 hearing she testified that her PTSD has been getting worse.  Accordingly, she should be provided a current VA psychiatric examination to determine the current severity of her PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Other than a recent submission by the Veteran's attorney, the record has copies of the Veteran's VA treatment records dated up until October 23, 2014.  The Veteran's updated VA treatment records should be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from October 24, 2014 and associate them with the claims file.

2.  Request, directly from the SSA, complete copies of all determinations on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim(s).

3.  When the above actions have been accomplished, arrange for a VA psychiatric examination of the Veteran to determine the current severity of her service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's PTSD symptoms and provide information as to the functional impairments caused by her PTSD symptoms on her daily activities.  

4.  Thereafter, readjudicate the issue on appeal and furnish the Veteran and her representative a supplemental statement of the case if any claim is not granted to the Veteran's satisfaction.  The SSOC should show consideration of all evidence obtained since the September 2012 statement of the case and September 2012 SSOC.  The Veteran and her representative should be afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


